Judgment, Supreme Court, New York County (Bruce Allen, J., at plea; Brenda Soloff, J., at sentence), rendered June 12, 1997, convicting defendant of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The court properly imposed a greater sentence than had been conditionally promised at the time of the plea, and properly denied defendant’s motion to withdraw the plea, in light of defendant’s violation of all the conditions of the plea agreement as well as his misrepresentations about his identity and status as a first felony offender (see, People v Black, 253 AD2d 714; People v Cruz, 237 AD2d 218, lv denied 89 NY2d 1090; see also, People v Murello, 39 NY2d 879). Concur — Tom, J. P., Mazzarelli, Lerner, Rubin and Friedman, JJ.